Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Chadrick Mandreal Jones, Appellant                    Appeal from the 7th District Court of Smith
                                                      County, Texas (Tr. Ct. No. 007-1036-11).
No. 06-12-00107-CR          v.                        Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect court
costs of $670.10 and to provide Jones was convicted of a third degree felony, DWI, enhanced by
one prior felony conviction to a second degree felony punishment range. As modified, the
judgment of the trial court is affirmed.
       It is further ordered that the appellant, Chadrick Mandreal Jones, pay all costs incurred by
reason of this appeal.




                                                      RENDERED MARCH 19, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk